Beasley, Judge,
concurring specially.
I concur specially to focus on the deputy’s return of service on the corporation. She filled in the form as follows, checking and marking the section entitled “NOTORIOUS”: “I have this day served the defendant G.J. Soracco M.D., RC. by leaving a copy of the action and summons at his most notorious place of abode in this County. Delivered same into hands of Mrs. Bessie Coverson (Med. Asst.) described as follows[:] age, about _ years; weight, about _ pounds; height, about_feet and_inches, domiciled at the residence of defendant.”
There is a section on the form, immediately under the portion utilized and designated “CORPORATION,” for return of service on an entity such as Dr. Soracco’s professional corporation. That section, which was left blank and unchecked, reads: “Served the defendant _a corporation by leaving a copy of the within action and summons with_in charge of the office and place of doing business of said Corporation in this County.”
There are two points of factual significance. The return of service is patently inaccurate. First, the professional corporation has no “place of abode” in the county. That concept applies to individuals, not corporations. See OCGA § 9-11-4 (d) (7). Second, Coverson was not a resident of the address at which service was attempted, i.e., the location of the corporate office.
Legally, of course, the method of service authorized by OCGA § 9-11-4 (d) (7) cannot be used to accomplish service of process on a corporation. The methods provided in subsection (d) (1) are the proper ones.
This defect is controlling, and there is no necessity to proceed to an analysis of whether Coverson was a proper person to be served on behalf of the corporation.
Even if the further step were necessary for resolution of the issue on appeal, we could not effectively transfer the handwritten information to the section on corporations so as to legitimize the ser*169vice. The deputy’s failure to choose the section regarding service on a corporation shows that the deputy never understood, nor intended to convey, that she believed Coverson was an agent or in charge of the office or one of the persons designated by the Code for receipt of service. As handwritten by the deputy, she simply identified Coverson as a medical assistant, not a person having any supervisory or managerial responsibilities.
Decided April 2, 1998
Reconsideration denied June 30, 1998
Long, Weinberg, Ansley & Wheeler, Robert G. Tanner, James B. Manley, Jr., for appellant.
Slater, King & Gross, Cary S. King, Andrew N. Gross, for appellee.
Defendant submitted uncontradicted affidavits from Dr. Soracco and Coverson that she had no such responsibilities. With that, service would be ineffectual. See Whatley’s Interiors v. Anderson, 176 Ga. App. 406, 407 (2) (336 SE2d 326) (1985). Regardless of what level of deference we accord the trial court’s findings of fact, the record reflects no evidence in favor of a finding Coverson was authorized to accept service of process. See Due West Assoc. v. Renfroe Mining &c. Co., 194 Ga. App. 397 (391 SE2d 13) (1990). A medical assistant who serves periodically as a receptionist, even if the office is otherwise empty at times, is alone insufficient. See Bowers v. Economation, Inc., 208 Ga. App. 661, 663 (431 SE2d 420) (1993).
I concur in the judgment because of the deficient, inaccurate return.